UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4882


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAEED ABDUL MUHAMMAD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00146-REP-1)


Submitted:    July 13, 2009                 Decided:   July 24, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon L. Taylor, Richmond, Virginia, for Appellant. Dana
Boente, Acting United States Attorney, Roderick C. Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Saeed Abdul Muhammad appeals his conviction and life

sentence    after       he   was   convicted          by    a   jury   of    one   count     of

conspiracy to distribute and possess with intent to distribute

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A)(iii), 846 (2006), and possession with

intent to distribute cocaine hydrochloride, in violation of 21

U.S.C.    §§    841(a)(1),         841(b)(1)(C)            (2006).         Muhammad’s      sole

argument on appeal is that the district court erred when it

denied his Fed. R. Crim. P. 29 motion for judgment of acquittal

because    he     asserts     that      there       was     insufficient       evidence      to

support his conspiracy to distribute cocaine base conviction.

Finding no error, we affirm.

            We find that the Government presented ample evidence

to establish that Muhammad engaged in a conspiracy to distribute

fifty     grams    or    more      of     cocaine          base.       Although      Muhammad

correctly asserts that he could not be convicted of a conspiracy

to   distribute     cocaine        base    if       the    only    other    member    of    the

conspiracy was a confidential informant, see United States v.

Chase, 372 F.2d 453, 459 (4th Cir. 1967), Muhammad’s argument

that the Government presented no other evidence, circumstantial

or otherwise, to establish the existence of other members of the

conspiracy does not withstand scrutiny.



                                                2
             To     the    contrary,      the          Government       established          that

Muhammad     used    homes       belonging         to       two    other    individuals       to

conduct his drug transactions; used one of those individuals to

distribute cocaine base on Muhammad’s behalf on at least one

occasion; and confessed to officers that he had been dealing

cocaine base for approximately six months, purchased more than

fifty grams of powder cocaine from a distributor in Maryland,

purchased from a distributor in Virginia, and that he used a

friend’s home to prepare cocaine base.                            Since the evidence also

established that cocaine like that converted by Muhammad could

not   have   been    grown       locally,      the      logical       inference       was    that

Muhammad     obtained      the    large     amounts          of     cocaine    from    another

individual who, based on the amount of drugs purchased, likely

knew that Muhammad would distribute the drug.

             Additionally,         although        a    criminal       conviction       cannot

validly rest solely upon an uncorroborated confession, United

States v. Abu Ali, 528 F.3d 210, 234 (4th Cir. 2008), cert.

denied, 129 S. Ct. 1312 (2009), we find that the Government

offered sufficient independent circumstantial evidence tending

to    establish      the    trustworthiness             of        Muhammad’s    confession.

“[C]orroborating          evidence      need       not,      itself,       establish        every

element of the offense.”             United States v. Waller, 326 F.2d 314,

315 (4th Cir. 1963).          Rather, “extrinsic proof” is sufficient if

it    “merely     fortifies       the    truth         of    the     confession,       without

                                               3
independently          establishing       the       crime    charged.”          Wong     Sun   v.

United     States,         371   U.S.    471,    489     (1963)      (internal      quotation

marks      and    citation       omitted).          In   other      words,      corroborative

evidence will be adequate if it “supports the essential facts

admitted sufficiently to justify a jury’s inference of their

truth.”          Opper v. United States, 348 U.S. 84, 93 (1954); see

also Warring v. United States, 222 F.2d 906, 911 (4th Cir. 1955)

(holding that corroborative evidence “need not be proof of the

offense beyond a reasonable doubt, but need only tend to support

the admitted fact”).                  Circumstantial evidence can be used to

corroborate a confession.                 Abu Ali, 528 F.3d at 236 (citations

omitted).

                 In    light     of     testimony        regarding        the     extent       and

locations of Muhammad’s drug sales between January 18 through

February 27, 2008, the inability to grow the cocaine locally,

and the marked bills and amount of drugs recovered from Muhammad

on   the    day       of   his   arrest,    we      find     that    sufficient        evidence

exists       to       allay      any     concerns           about     the       veracity       or

trustworthiness of Muhammad’s confession.

                 Accordingly, we affirm the district court’s judgment.

We   dispense         with     oral    argument      because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                       AFFIRMED

                                                4